Appellee filed her claim as the widow and dependent of Robert C. Marlin who was fatally injured on June 26, 1942 while in the employ of the appellants, a co-partnership doing business under the firm name and style of Stansell, Ulmer and Stansell, for whom American Fire and Casualty Company, a corporation, was insurer. The insurer and carrier had its office in Florida located at Orlando, Fla., in Orange County.
The deputy commissioner found that the employee was fatally injured by an occurrence arising out of and in the course of his employment and made his award accordingly.
On appeal to the entire Commission the award was reversed. On appeal to the Circuit Court of Orange County the finding of the Commission was reversed and compensation was awarded.
The employee and the carrier bring the cause here for review of the judgment of the Circuit Court. *Page 423 
Two questions or contentions are presented, i. e. (1) Did the Circuit Court of Orange County have jurisdiction to hear and determine the question or issues presented on appeal? (2) Was claimant shown to be a dependent of deceased? In answer to the second question we hold that there is ample evidence to support the judgment of the Circuit Court.
The first question presents a matter on which honest and well founded legal opinions may differ.
If we consult only the statutes and disregard the provisions of the Constitution, the appellants must prevail. The writer of this opinion and his concurring colleagues entertain the conviction that when the provisions of the Constitution, in the light of our former opinions and judgments, conflict with the letter of statutes the statutes must not be literally applied but must yield to a construction which will harmonize with the Constitution.
In the case of South Atlantic Steamship Company v. Tutson, et al., 139 Fla. 405, 190 So. 675, we held:
"The provision of Section 11, Article V, that the circuit courts shall have final appellate jurisdiction of stated classes of cases in lower judicial courts, does not apply to statutory appeals, from orders of statutory administrative tribunals. Section 11, Article V, also provides that 'the circuit courts shall have exclusive original jurisdiction in all cases at law not cognizable by inferior courts.' No court inferior to the circuit court has original jurisdiction to review or enforce the awards made by the Industrial Commission. That jurisdiction is expressly conferred on the circuit courts by the statute and the Constitution does not forbid appeals from the circuit courts to the Supreme Court of cases in which the Industrial Commission hears the evidence and makes an award that may be reheard and enforced if a proper award, only by a circuit court, which is the first court in which the controversy may appear in the judicial department. Such first appearance of the cause in a court is on appeal from the administrative Commission to the circuit court.
The Workmen's Compensation law does not clearly confer 'judicial power' upon the Florida Industrial Commission in *Page 424 
administering the law, as may be done under Section 1, Article V, as amended; and such Commission now has administrative authority and duties only. Though the Commission has some procedular authority which may be regarded as quasi judicial to be exerted as an incident to, and in aid of, the administrative authority conferred, such Commission is essentially an administrative body. It has no authority to enforce its own orders or awards. This is done by the circuit courts in the exercise of original or supervisory jurisdiction under Section 11, Article V, Constitution. See statutory provisions in the Statement. First Nat. Bank v. Bebinger, 99 Fla. 1290,128 So. 862.
"Under the Act of 1935, the circuit courts were authorized to try de novo cases from the Industrial Commission. This authority was eliminated in the amendments of the Act by Chapter 18413, Acts of 1937, but such amendment does not change the real nature of the proceedings in the Industrial Commission as being essentially administrative and not judicial. Nor does the amendment affect the acquisition of jurisdiction by the circuit court through the medium of statutory appeals especially provided for by the enactment.
"Under Section 1, Article V, Constitution, as amended in 1914, statutes confer upon civil courts of record judicialpowers and 'cases' arising in such courts are judicial in their nature and origin. The statutes in effect give circuit courts final appellate jurisdiction of cases arising in civil courts of record, as Section 11, Article V, of the Constitution gives circuit courts final appellate jurisdiction of cases arising instated inferior courts; and the statutes expressly provide for review of circuit court judgments on appeal from civil courts of record to be by certiorari in the Supreme Court. See Am. Ry. Express Co. v. Weatherford, 86 Fla. 626, 98 So. 820; A. C. L. R. R. Co. v. Fla. Fine Fruit Co., 93 Fla. 161, 112 So. 66; Postal Tel. Cable Co. v. Broome, 99 Fla. 272, 126 So. 149; State ex rel. v. Pattishall, 99 Fla. 296, 126 So. 147; Salario v. Latin Am. Bank, 104 Fla. 256, 139 So. 899.
"Section 4605 (2900) C.G.L. provides that: 'All proceedings to procure review by an appellate court of the proceedings of a lower court in cases at law shall be by writ of error, *Page 425 
except in cases where certiorari or prohibition shall lie, or where it shall be otherwise expressly provided.'
"The Workman's Compensation Law, Chapter 18413, Acts of 1937, expressly provides for an appeal from the award of the Florida Industrial Commission (an administrative tribunal not vested with judicial power), to the circuit court and for an appeal
from the circuit court to the Supreme Court. Such latter provision is not shown to violate Section 5, Article V, of the Constitution, though the judgment of the circuit court in such cases might be reviewed by the Supreme Court on certiorari if no statutory appeal be provided for. The apparent purpose of the statute is to have the judgments of circuit courts that are rendered on appeals from the Commission awards or orders reviewed by the Supreme Courts on writs of error to correct harmful errors, and not reviewed as on the discretionary constitutional writ of certiorari to quash the judgments if illegal or contrary to the essential requirement of the law with materially harmful results.
The exercise or jurisdiction under writ of certiorari is quite different from that exercised on appeal or writ of error. The former is a discretionary writ used to determine whether the essential requirements of the law have not been complied with to the material injury of petitioner. An appeal or writ of error is taken as matter of right to have determined whether harmful error has been committed. See Jacksonville T.  K. W. Ry. Co. v. Boy, 34 Fla. 389, 16 So. 290; Harrison v. Frink,75 Fla. 22, 77 So. 663; Brinson v. Tharin, 99 Fla. 696,127 So. 313.
In American Railway Express Co. v. Weatherford, 84 Fla. 264, 93 So. 740, and 86 Fla. 626, 98 So. 820, this Court was considering the scope of judicial review by the Supreme Court on the common-law writ of certiorari when issued by this Court to the circuit court under Section 5, Article V, Constitution, where the judgment complained of was rendered in the civil court of record, and not an order made by an administrative commission and affirmed on appeal taken to the circuit courtunder the statute. See also State ex rel. v. A. C.  S. Co.,84 Fla. 123, 92 So. 871; Brison v. Tharin, 99 Fla. 696,127 So. 313. In those and other somewhat similar *Page 426 
cases the statute did not authorize direct appeals or writs of error to the Supreme Court as in this case because the caseoriginated in a court inferior to the circuit court, as to which the latter court was in effect given final appellate jurisdiction. In such cases, review by the Supreme Court may be on certiorari. See Sec. 4605 (2900) C.G.L. See also Salario v. Latin Am. Bank, 104 Fla. 256, 139 So. 899; State ex rel. v. Pattishall, 99 Fla. 296, 126 So. 147; Postal Tel. Cable Co. v. Broome, 99 Fla. 272, 126 So. 149; A. C. L. R. R. Co. v. Fla. Fine Fruit Co., 93 Fla. 161, 112 So. 66."
So, it is now settled that (1) when the jurisdiction of the Circuit Court is involved in cases of this sort such court assumes original jurisdiction of the cause for judicial determination; (2) that review by certiorari would fall short of the sphere of review as contemplated by the statute and (3) that the Supreme Court may review on appeal the (original) judgment of the circuit court.
Appellant contends that under the terms of the statute Section 8 of Chapter 20672, Acts of 1941, no Circuit Court in the State of Florida is vested with jurisdiction to entertain an appeal from an order either awarding or denying an award of compensation in case of an injury to one (brought within the terms of the Workmen's Compensation Act of Florida) who may suffer such injury outside the State of Florida, arising out of and in the course of his employment by an employer in this State.
To this we cannot agree.
When the terms of the Workmen's Compensation Act have been accepted by and put into operation by employer, carrier and employee the terms of the Act become a contract between the parties for compensation for any injury sustained by the employee arising out of and in the course of his employment, regardless of where the injury occurs.
It is not competent for the Legislature to provide that if one employee be injured in the domicile of the employer he may have his cause adjudicated by the courts of that jurisdiction in an original proceeding while if injured outside that jurisdiction he may only have review by certiorari, because *Page 427 
such legislation would violate the guarantee of equal protection clause of our Declaration of Rights.
As noted hereinbefore (Sou. Atlantic S.S. Co. v. Tutson, et al.) there is a vast difference between the relief which may be granted by a judicial tribunal exercising original jurisdiction and by a tribunal exercising the power of review under certiorari. As the Workmen's Compensation Act is silent as to the venue of Circuit Courts having jurisdiction of appeals (original jurisdiction) involving awards or disallowance of awards by the Industrial Commission where the injury occurred outside the State of Florida and as the Act together with the acceptance of the terms thereof by the employer, the carrier and the employee constitute a contract for compensation for injuries arising out of and in the course of employment, we may look to the general statutes governing venue applicable in suits on contract to determine whether or not the Circuit Court of Orange County, Florida, had jurisdiction of the justifiable issue.
Our general statutes governing venue and applicable here are Sections 46.01 and 46.02, Florida Statutes, 1941.
This is true because the rationale of our opinion in the case of Sou. Atlantic S. S. Co. v. Tutson, et al., supra, is that in these cases suit is filed in the Circuit Court giving that Court original jurisdiction to adjudge the rights of the parties under the terms of the contract by perfecting the appeal from the judgment (if it be a judgment) of the Industrial Commission to the Circuit Court.
So the judgment of the Circuit Court should be affirmed and the appellee should be awarded the sum of $250.00 as fees for her counsel on this appeal and other costs to be taxed by the court below.
So ordered.
Affirmed.
TERRELL, CHAPMAN and ADAMS, JJ., concur.
BROWN, THOMAS and SEBRING, JJ., dissent.